PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/518,596
Filing Date: 12 Apr 2017
Appellant(s): KONINKLIJKE PHILIPS N.V.



__________________
Ryan S. Jones (Reg. No. 68,334)
Robert M. Sieg (Reg. No. 54,446)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 November 2021, with a corrected Summary of Claimed Subject Matter of the Appeal brief filed 16 December 2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 June 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Hu and Ojha et al. (“MR-Based Attenuation Correction for a Whole-body Sequential PET/MR System”), herein Ojha, Ambwani et al. (US 2014/0185893), herein Ambwani, and of Salomon et al. (US 2011/0007958), herein Salomon. 
Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani, and Salomon as applied to claim 1 above, and further in view of Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani and Salomon as applied to claim 1, and Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista as applied to claim 9 above, and further in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (WO 2009/138898), herein Hu, in view of Blaffert et al. (“Comparison of threshold-based and watershed-based segmentation for the truncation compensation of PET/MR images”), herein Blaffert, Ambwani et al. (US 2014/0185893), herein Ambwani, Salomon et al. (US 2011/0007958), herein Salomon, Fenchel et al. (US 2011/0080168), herein Fenchel, Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez, and DeBattista (US 9,256,780, effectively filed 22 September 2014).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Hu, Ojha, Ambwani, and Salomon as applied to claim 1 above, and further in view of Valadez et al. (US 2015/0023575, effectively filed 17 July 2013), herein Valadez.

(2) Response to Argument
Appellants present arguments against the rejections, beginning on p. 7 of the Appeal Brief, filed 15 November 2021, organized under a set of subheadings. The Examiner organizes the responses to the arguments below according to the presented corresponding argument subheadings. 

A. Claims 1-3, 5, and 8 Would Not Have Been Obvious Over Hu in view of Ojha, Ambwani, and Salomon
1. Claim 1
Beginning on p. 7 of the Appeal Brief, Appellants contend that the combined teachings of Hu and Ojha do not teach or suggest “mask the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interest (ROIs) that are outside the MR FOV; and classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”. The Examiner respectfully disagrees. 
"To support the conclusion that the claimed invention is directed to obvious subject matter, either the references must expressly or impliedly suggest the claimed invention or the examiner must present a convincing line of reasoning as to why the artisan would have found the claimed invention to have been obvious in light of the teachings of the references." Ex parte Clapp, 227 USPQ 972, 973 (Bd. Pat. App. & Inter. 1985). See MPEP 2142. The Supreme Court in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper "functional approach" to the determination of obviousness. See MPEP 2143.
Examiner further notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981). One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

	As currently presented, claim 1 recites the limitations, “mask the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interests (ROIs) that are outside of the MR FOV” and “classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI”. The broadest reasonable interpretation (BRI) of the claim limitations requires that the masked PET image includes one or more truncated regions that are outside the field of view (FOV) of the MR imaging data, and that the one or more truncated ROIs are classified as types of anatomical structures that are outside the MR FOV and based on structure and characteristics for each truncated ROI. In regards to the interpretation of the term “classify”, there was no specific definition provided in the specification, thus the examiner gave the term its broadest reasonable interpretation that includes to arrange, assign, or designate into classes or categories under its plain meaning. In regards to the interpretation of “types of anatomical structures”, the specification of the instant Application recites at p. 12, ln. 2-4, “That is, the anatomical structure truncated from the MR image is identified or classified as an arm, a hand, a back, or other one or more specific organs or other anatomical structures”. The broadest reasonable interpretation of “types of anatomical structures” therefore encompasses arrangements of and relations of anatomical or bodily parts or elements. 
Hu is relied upon to teach in a system for performing truncation compensation in a multimodal PET/CT or PET/MR imaging system (see Hu Abstract), identifying truncated portions of the MR data that may occur due to small MR field of view by analyzing the attenuation map generated from the acquired MR data (see Hu p. 5, ln. 30- p. 6, ln. 5, i.e. “At 54, an attenuation map generated from acquired CT or MR data is analyzed to identify truncated portions of CT or MR data, such as may occur due to attenuation, small CT or MR field of view, etc.”), and that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 28 – p. 6, ln. 9, i.e. “At 56, identified truncated portions of CT or MR data are compensated for (e.g., filled in) using a contour corresponding to the anatomical location or position of the truncated CT or MR data as a guide. For instance, since the contour delineates a surface or boundary of the volume of interest, inferences can be made regarding the type and/or characteristics of tissue near the contour, and replacement CT or MR data can be interpolated as a function of such inferences to fill in truncated areas of the CT or MR attenuation map”).
While Hu teaches identifying truncated portions of the MR data that may occur due to a small MR field of view, Hu does not explicitly disclose masking the PET imaging data with MR imaging data to generate a masked PET image that includes truncated regions of interest that are outside of the MR field of view. 
Ojha is relied upon to teach a technique of masking PET image data with the MR field of view to identify the truncated regions within the PET imaging data (see Ojha Fig. 5 and sect. II. D. MR image truncation compensation, i.e. “The non-attenuation corrected PET image was then masked with the MR field-of-view (Fig. 5) and each truncation cluster converted to the local polar coordinate where the image was first smoothed and the edge was then derived with an edge-detection technique.”). 
While Ojha discloses that truncated areas are first defined for each MR image slice, Ojha nevertheless teaches masking the non-attenuation corrected PET image with the MR field of view and converting each truncation cluster to local polar coordinates which locates the truncation cluster in the masked PET image. One of ordinary skill in the art could have applied Ojha’s techniques, which performs masking the PET image with MR FOV to generate a masked PET image and locates corresponding truncated regions of the MR data in the masked PET image, and identify the corresponding tissue types for the truncated regions to perform the truncation compensation process described by Hu (see Hu p. 5, ln. 28-p. 6, ln. 9). Therefore, the combined teachings of Hu and Ojha would suggest to one of ordinary skill in the art that truncated portions of the MR data due to a small MR FOV can be identified by masking a PET image slice of a PET imaging data volume with the MR FOV corresponding to the truncated MR imaging volume, where the masked PET image includes truncated areas that are outside the MR field of view. This modification is rationalized as a use of a known technique to improve similar systems in the same way, which is an exemplary rationale identified by the Supreme Court in KSR. See MPEP 2143.
Thus, the combined teachings of Hu and Ojha provides a teaching for the broadest reasonable interpretation for the claimed limitations of “mask the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interests (ROIs) that are outside of the MR FOV”. 

In regards to Appellants assertion that Hu fails to teach that the classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI of the masked PET image, the Examiner notes the combined teachings of Hu and Ojha are relied upon to suggest such feature. 
As Hu suggests that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 28 – p. 6, ln. 9), and Ojha suggests masking PET image data with the MR field of view to determine the truncated regions within the PET imaging data (see Ojha Fig. 5 and sect. II. D. MR image truncation compensation); the combined teachings of Hu and Ojha suggests that the location or positions of the contours for the truncated areas of the masked PET image is used to make inferences regarding the type and/or characteristics of tissue near the contours for the respective truncated areas of the masked PET image. 
Here, the inferences made regarding the type and/or characteristics of tissue for the truncated areas of the masked PET image, suggested by Hu and Ojha, assigns a type and/or characteristics for the truncated areas of the masked PET image, and thus corresponds to the broadest reasonable interpretation for “classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”; and the locations and positions of the contours for the truncated areas of the masked PET image suggested by Hu and Ojha, describes the arrangement of the truncated areas, thus corresponds to the broadest reasonable interpretation for “structure and characteristics for each truncated ROI”. 
Thus, the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI”.
In regards to Appellants assertion that additional teachings of Salomon fails to disclose anything related to a thickness of ROIs and thus fail to disclose that the structure of each truncated ROI includes a thickness, shape, and size of the truncated ROIs, the Examiner respectfully disagrees and notes the teachings of Salomon combined with the teachings of Hu, Ojha, and Ambwani (discussed below) are relied upon to suggest the broadest reasonable interpretation of such feature, including implicit teachings provided by Salomon. 
"[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).
Salomon is relied upon to teach the use of organ shape models to estimate the organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), and that the reconstructed image are comprised of voxels (see Salomon [0022]). 
As the analyzed reconstructed images are comprised of voxels as suggested by Salomon, the three dimensional nature of voxels in the reconstructed images implicitly suggests a thickness to the reconstructed images. The combined teachings of Hu, Ojha, Ambwani, and Salomon would suggest that the structure of the regions of interest in the analyzed reconstructed images includes a “thickness”, corresponding to the voxels of the structure, when performing the classification.
Thus, the combined teachings of Hu, Ojha, Ambwani, and Salomon provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV based on structure and characteristics for each truncated ROI, the structure of each truncated ROI including a thickness, shape, and size of the corresponding truncated ROI”.

In regards to Appellants assertion that the MR/”pseudo-CT” mask 16 of Ambwani is not an MR/PET mask, the Examiner notes that the co-registration of the MR/pseudo CT mask with a PET-derived binary body mask as taught by Ambwani is related and pertinent to the masking a volume of PET imaging data with volume of MR imaging data to generate a masked PET image for identifying truncated areas in the masked PET  image.
The Examiner notes in regards to the claim 1 limitation of “identify the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data”, that further teachings of Ambwani, in combination with the teachings of Hu and Ojha, are relied upon to provide a suggested teaching for the claim limitation to one of ordinary skill in the art (see p. 6-7 of the Final Office action, dated 25 June 2021).
Ambwani is relied upon to teach that the MR FOV is smaller than the PET imaging volume, and that truncated arm regions can be identified from regions appearing the PET derived binary body mask 18 but not appearing in a MR/pseudo-CT mask 16 (see Ambwani [0005] and [0006]), where the MR/pseudo-CT mask is created from MR images segmented into regions representative of different patient tissue type, and appropriate CT Hounsfield units (HU) are assigned to the regions of the MR images (see Ambwani [0006]). The MR/pseudo-CT mask, which represents a truncated MR FOV, is co-registered with a PET-derived binary body mask, which represents a PET FOV and includes regions that are truncated (i.e. appearing in the PET –derived binary body mask, but not appearing in the MR/pseudo-CT mask) are identified (see Ambwani [0006]). Ambwani further describes the truncated region to be a truncated arm region (see Ambwani Fig. 5-7 and [0006]). Hence, the co-registering of the MR/pseudo CT mask with the PET-derived binary body mask is related and pertinent to the masking a volume of PET imaging data with volume of MR imaging data to generate a masked PET image that includes one or more truncated regions and identifying the truncated regions.
Thus, the combined teachings of Hu, Ojha, and Ambwani, provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “identify the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data”.
	On p. 9 of the Appeal Brief, Appellants further reiterates the above discussed arguments towards the Ojha and Salomon references in response to the Advisory Action, dated 7 September 2021. Examiner refers to the above relevant discussion in regards to the Ojha and Salomon references. 
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

2. Claim 3
Beginning on p. 9 of the Appeal Brief, Appellants contend that the teachings of Hu and Ojha do not disclose “classify each classified structures as to whether it is inside of or outside of a MR FOV of the PET imaging data”, the Examiner respectfully disagrees and notes the combined teachings of Hu and Ojha are relied upon to suggest the BRI of the noted claimed limitations. 
Hu is relied upon to teach that truncated portions of MR data are identified, as may occur due to attenuation or small MR FOV, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide (see Hu p. 5, ln. 28 – p. 6, ln. 9). Additionally, Hu’s teaching that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 28 – p. 6, ln. 9) was relied upon to suggest the claim 1, which claim 3 is dependent upon, limitations of “classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”. Thus, the inferred type and/or characteristics of tissue for the truncated areas of the masked PET image correspond to the claimed “each classified anatomical structure”.
Ojha is relied upon to teach that a truncation area was defined for each MR image slice of an image volume and that the non-attenuation corrected PET image is masked with the MR field of view and areas corresponding to the truncation cluster locations are identified (see Ojha Fig. 3-5 and sect. II. D. MR image truncation compensation).
As the combined teachings of Hu and Ojha suggest that each portion in which the types of tissue which are inferred is based on the anatomical location or position are truncated portions, and that the truncated portions are identified as being outside of the MR FOV of a masked PET image, the combined teachings of Hu and Ojha suggests to one of ordinary skill in the art that the inferred truncated portions are designated to be outside of the MR FOV of a masked PET image. Therefore, Hu and Ojha’s suggested designation of the inferred truncated portions to be outside of the MR FOV of a masked PET image provides for the broadest reasonable interpretation of classifying each classified anatomical structure as outside of a MR FOV of the PET imaging data.
Thus, the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classify each classified anatomical structure as to whether it is inside of or outside of a MR FOV of the PET imaging data”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

3. Claim 5
Beginning on p. 10 of the Appeal Brief, Appellants contend that the combined teachings of Hu and Ojha fail to disclose the use of a classification specific truncation compensation for each truncated ROI, and thus fails to disclose “compensate for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI”, the Examiner respectfully disagrees. 
Hu is relied upon to teach that inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the MR data and that replacement MR data may be interpolated from such inferences to fill in truncated areas (see Hu p. 5, ln. 28 – p. 6, ln. 9). Here, Hu’s teaching for inferring the type and/or characteristics of tissue near a contour for an identified truncated portions corresponds to the broadest reasonable interpretation classification specific to a truncation and the use of the inferred type and/or characteristics of tissue to be used to fill in and compensate for the truncated areas corresponds to the broadest reasonable interpretation of a classification specific truncation compensation for each truncated ROI.
Ojha is relied upon to teach defining a truncation area for each MR image slice of an image volume and masking a PET image with the MR FOV and areas corresponding to the truncation cluster locations are identified (see Ojha Fig. 3-5 and sect. II. D. MR image truncation compensation). 
The combined teachings of Hu and Ojha suggests defining truncation areas from the masked PET image due to truncated ROI in the MR data and infer the type and/or characteristics of tissue near the contour of the identified truncated portions to fill in and compensate for the truncated areas. 
Thus, the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “compensate for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.



4. Claim 8
Beginning on p. 10 of the Appeal Brief, Appellants contend that the combined teachings of Hu and Ojha fail to disclose analyzing missing voxels in the compensated MR map across three dimensions and thus fail to disclose “analyze missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels; and correct the compensated MR map with the estimated voxels”, the Examiner respectfully disagrees. 
Examiner notes that while the claim recites that the analysis is performed across three-dimensions, the claim does not recite nor require that neighboring voxels are checked across three dimensions as recited in the Application specification, p. 12, ln. 13-15, and as cited by Appellant. “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See MPEP 2111.01 II.
Examiner notes that Salomon has been relied upon to teach that the analyzed reconstructed images are composed of voxels (see Salomon [0022]), as discussed in regards to claim 1, which claim 8 depends upon, suggesting to one of ordinary skill in the art that the truncated areas of the analyzed images slices and image volume comprise corresponding voxels. 
Hu is relied upon to teach that truncated portions of MR data are identified and inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the MR data and that replacement MR data may be interpolated from such inferences to fill in truncated areas, where the contour delineates a surface or boundary of the volume of interest (see Hu p. 5, ln. 28 – p. 6, ln. 9), and that a look up table or memory stores untruncated nominal attenuation images of patients and corresponding image slice to the image slice being corrected is retrieved (see Hu p. 6, ln. 30 – p. 7, ln. 5).
Ojha is relied upon to teach defining a truncation area for each MR image slice of an image volume and masking a PET image with the MR FOV and areas corresponding to the truncation cluster locations are identified (see Ojha Fig. 3-5 and sect. II. D. MR image truncation compensation), and pre-generated map templates are added to an attenuation correction map derived from MR segmentation (see Ojha sect. II. E. Correction for patient table, RF coils and accessories).
The combined teachings of Hu and Ojha suggests defining truncation areas from the masked PET image due to truncated ROI in the MR data and infer the type and/or characteristics of tissue near the contour of the identified truncated portions to fill in and compensate for the truncated areas, where the contour corresponds to a surface or boundary of a volume of interest, and that the correction is performed upon image slices of such a volume. As Hu and Ojha suggest that the truncated regions of an image volume are corrected by image slices, the combined teachings suggests analyzing and compensating truncated areas in subsequent image slices of the image volume for forming the corrected MR attenuation map corresponding to the image volume.
Here, the inference of the type and/or characteristics of tissue near the contour of the identified truncated areas, which suggests corresponding truncated voxels, to be compensated for forming the corrected MR attenuation map provides a broadest reasonable interpretation for “analyze missing voxels in the compensated MR map”; and performing the correction upon image slices of the image volume for forming the corresponding corrected MR attenuation map provides a broadest reasonable interpretation for “analyze missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels”.
Thus, the combined teachings of Hu, Ojha, Ambwani, and Salomon provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “analyze missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels; and correct the compensated MR map with the estimated voxels”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

5. Claim 2
Beginning on p. 11 of the Appeal Brief, Appellants contend that claim 2 is allowable over the cited references at least by virtue of its dependency from independent claim 1. The Examiner respectfully disagrees. 
The Examiner refers to the above corresponding discussion towards claim 1 in view of the combined teachings of Hu, Ojha, Ambwani, and Salomon.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	B. Claims 9-13, 15, and 16 Would Not Have Been Obvious Over Hu, Ojha, Ambwani, and Salomon in view of Valadez and DeBattista
	1. Claim 9
Beginning on p. 12 of the Appeal Brief, Appellants contend that Hu and Ojha do not teach or suggest “masking a volume of PET imaging data of a patient with a volume of MR imaging data of a patient having a MR field of vision (FOV) that is smaller than the PET imaging volume to generate a masked PET image that includes one or more truncated regions of interest (ROIs) that are outside the MR FOV; and classify the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”. The Examiner respectfully disagrees, and notes Appellants present similar arguments towards claim 1 in view of the teachings of Hu and Ojha above.
The Examiner refers to the above corresponding discussion towards claim 1 in view of the combined teachings of Hu and Ojha, where the combined teachings of Hu and Ojha provides a teaching for the broadest reasonable interpretation for the claimed limitations of “masking the volume of the PET imaging data with the volume of the MR imaging data to generate a masked PET image that includes one or more truncated regions of interests (ROIs) that are outside of the MR FOV”.

Beginning on p. 13 of the Appeal Brief, Appellants contend that Ambwani’s disclosed mask is a MR/”pseudo-CT” mask and that the MR/”pseudo-CT” mask is registered with a binary body mask to generate a corrected MR/”pseudo-CT” mask and is used for MR-based attenuation completion of the PET images and not for identifying truncated ROIs, and therefore fails to disclose “identifying the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data”; the Examiner respectfully disagrees. 
As noted in the above corresponding discussion towards claim 1 in view of Ambwani with the combined teachings of Hu and Ojha, Ambwani teaches that the MR FOV is smaller than the PET imaging volume, and that truncated arm regions can be identified from regions appearing the PET derived binary body mask 18 but not appearing in a MR/pseudo-CT mask 16 (see Ambwani [0005] and [0006]), where the MR/pseudo-CT mask is created from MR images segmented into regions representative of different patient tissue type, and appropriate CT Hounsfield units (HU) are assigned to the regions of the MR images (see Ambwani [0006]). The MR/pseudo-CT mask, which represents a truncated MR FOV, is co-registered with a PET-derived binary body mask, which represents a PET FOV and includes regions that are truncated (i.e. appearing in the PET –derived binary body mask, but not appearing in the MR/pseudo-CT mask) are identified (see Ambwani [0006], i.e. “Seventh, the MR/pseudo-CT mask and the binary body mask are co-registered with each other as shown in FIG. 6, and any regions 20 that are truncated (i.e., appearing in the PET-derived binary body mask, but not appearing in the MR/pseudo-CT mask) are identified.”). Ambwani further describes the truncated region to be a truncated arm region (see Ambwani Fig. 5-7 and [0006]). Hence, the co-registering of the MR/pseudo CT mask with the PET-derived binary body mask is related and pertinent to the masking a volume of PET imaging data with volume of MR imaging data to generate a masked PET image that includes one or more truncated regions and identifying the truncated regions.
Thus, the combined teachings of Hu, Ojha, and Ambwani, provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “identifying the one or more truncated ROIs in the masked PET image from the masking of the volume of the PET imaging data with the volume of the MR imaging data”.
		
Continuing on p. 13 of the Appeal Brief, Appellants contend that Hu does not teach or suggest claim 9 limitations of classifying the one or more truncated ROIs as types of anatomical structures based on structure and characteristics for each truncated ROI of the masked PET image, the Examiner respectfully disagrees and notes that the combined teachings of Hu and Ojha are relied upon to suggest to one of ordinary skill the noted claim limitations.
Examiner further notes that claim 9 recites, “classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV, the structure of each truncated ROI including a thickness, shape, and size of the corresponding truncated ROI”. As discussed above for claim 1, the broadest reasonable interpretation of the term “classifying” similarly includes a plain meaning of arranging, assigning, or designating into classes or categories, and the broadest reasonable interpretation of the term “types of anatomical structures” encompasses arrangements of and relations of anatomical or bodily parts or elements.
As noted in the above corresponding discussion towards claim 1 in view of the combined teachings of Hu and Ojha, Hu suggests that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 28 – p. 6, ln. 9). Ojha suggests masking PET image data with the MR field of view to determine the truncated regions within the PET imaging data (see Ojha Fig. 5 and sect. II. D. MR image truncation compensation). The combined teachings of Hu and Ojha thus suggests to one of ordinary skill in the art that the location or positions of the contours for the truncated areas of the masked PET image is used to make inferences regarding the type and/or characteristics of tissue near the contours for the respective truncated areas of the masked PET image. 
Here, the inferences made regarding the type and/or characteristics of tissue for the truncated areas of the masked PET image, suggested by Hu and Ojha, assigns a type and/or characteristics for the truncated areas of the masked PET image, and thus corresponds to the broadest reasonable interpretation for “classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”. While claim 9 does not explicitly recite the classifying is “based on structure and characteristics for each truncated ROI”, Examiner notes that the locations and positions of the contours for the truncated areas of the masked PET image suggested by Hu and Ojha, describes the arrangement of the truncated areas, thus corresponds to the broadest reasonable interpretation for “structure and characteristics for each truncated ROI”.
Thus, the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV”.

Continuing on p. 13 of the Appeal Brief, Appellants assert that Salomon fails to disclose anything related to a thickness of ROIs and thus fail to disclose that the structure of each truncated ROI includes a thickness, shape, and size of the truncated ROIs, the Examiner respectfully disagrees and notes Appellants present similar arguments towards claim 1 in view of the teachings of Salomon, combined with the teachings of Hu, Ojha, and Ambwani.
Similarly discussed above, the teachings of Salomon combined with the teachings of Hu, Ojha, and Ambwani are relied upon to suggest the broadest reasonable interpretation of the noted claim limitations, including implicit teachings provided by Salomon. 
Salomon is relied upon to teach the use of organ shape models to estimate the organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0025]), and that the reconstructed image are comprised of voxels (see Salomon [0022]). 
As the three dimensional nature of voxels in the analyzed reconstructed images implicitly suggests a thickness to the reconstructed images, the combined teachings of Hu, Ojha, Ambwani, and Salomon would suggest that the structure of the regions of interest in the analyzed reconstructed images includes a “thickness”, corresponding to the voxels of the structure, when performing the classification.
Thus, the combined teachings of Hu, Ojha, Ambwani, and Salomon provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classifying the one or more truncated ROIs as types of anatomical structures that are outside the MR FOV, the structure of each truncated ROI including a thickness, shape, and size of the corresponding truncated ROI”.

On p. 13 of the Appeal Brief, Appellants further reiterates the above discussed arguments towards the Ojha and Salomon references in response to the Advisory Action, dated 7 September 2021. Examiner refers to the above relevant discussion in regards to the Ojha, Ambwani, and Salomon references. 

On p. 14 of the Appeal Brief, Appellants further states Valadez and DeBattista do not cure and are not relied upon teach the above asserted deficiencies and does not further contend the Valadez and DeBattista teachings. 
Examiner notes that the teachings of Valadez and DeBattista, combined with the teachings of Hu, Ojha, Ambwani, and Salomon, are relied upon to suggest the broadest reasonable interpretations of “the anatomical image models of the classified anatomical structures are oriented to match the respective classified orientations” and “classifying an orientation of each classified anatomical structure as an up or down or side orientation”. Here, Valadez is cited to provide and suggest the motivation and techniques to one of ordinary skill in the art to align a corresponding organ shape model used to fill the identified truncated anatomical region, and DeBattista is further relied upon to determine the orientation of an identified organ region as a vertical or horizontal orientation to further improve the alignment. Also, as noted above, the broadest reasonable interpretation of the term “classifying” includes a plain meaning of arranging, assigning, or designating into classes or categories.
Valadez is relied upon to teach in a related and pertinent method for aligning an anatomical region of a first image dataset with articulated models derived from a second image data set, where the data may be from MR, PET, and MR-PET images (see Valadez Abstract, [0027] and [0030]), a known technique for an anatomical region of a first image dataset with an articulated model derived from a second image dataset, where the anatomical regions from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0048] and [0050]), and adapting the shape of a first ROI extracted from the articulated model to a second ROI extracted from the aligned anatomical region (see Valadez [0051]-[0052]). 
The combined teachings of Hu, Ojha, Ambwani, Salomon, and Valadez thus suggests to one of ordinary skill in the art to apply Valadez’s techniques to align a corresponding organ shape model used to fill the identified truncated anatomical region of truncated image data to be corrected for performing Hu, Ojha, Ambwani and Salomon’s suggested truncation compensation process, where the organ shape models correspond to the identified truncated areas of the masked PET Image with inferred tissue types as suggested by Hu, Ojha, Ambwani, and Salomon, and corresponds to the claimed “anatomical image models of the classified anatomical structures”. 
Therefore, the combined teachings suggest the broadest reasonable interpretation of “the anatomical image models of the classified anatomical structures are oriented to match the respective classified orientations”.
DeBattista is relied upon to teach a related and pertinent method for detecting body segmentations and determining the orientations of the components representing body regions (see DeBattista Abstract and col. 5, ln. 30-35), a known technique for determining the orientation of an identified body region, where the orientation of the extracted body regions are classified as belonging to a number of distinct orientation regions, including a vertical region or horizontal regions (see DeBattista col. 6, ln. 50 – col. 7, ln. 45). 
The combined teachings of Hu, Ojha, Ambwani, Salomon, Valadez and DeBattista thus suggests to one of ordinary skill in the art to apply DeBattista’s techniques to determine and estimate the orientation of an estimated organ regions of the reconstructed image of a patient, as suggested by the teachings of Hu, Ojha, Ambwani and Salomon, and Valadez (see Salomon [0024]), would predictably lead to classifying the orientation of the estimated organ region to a number of distinct orientation regions, including vertical or horizontal regions, as taught by DeBattista, to align a corresponding organ shape model used to fill the identified truncated anatomical region. Therefore, the combined teachings suggest the broadest reasonable interpretation of “classifying an orientation of each classified anatomical structure as an up or down or side orientation”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	2. Claim 11
Beginning on p. 14 of the Appeal Brief, Appellants contend that the teachings of Hu and Ojha do not disclose “classifying each classified structures as to whether it is inside of or outside of a MR FOV of the PET imaging data”, the Examiner respectfully disagrees, and notes Appellants present similar arguments towards claim 3 in view of the teachings of Hu and Ojha above.
The Examiner refers to the above corresponding discussion towards claim 3 in view of the combined teachings of Hu and Ojha, where the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “classifying each classified anatomical structure as to whether it is inside of or outside of a MR FOV of the PET imaging data”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	3. Claim 13
Beginning on p. 14 of the Appeal Brief, Appellants contend that the teachings of Hu and Ojha fail to disclose the use of a classification specific truncation compensation for each truncated ROI, and thus fails to disclose “compensating for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI”, the Examiner respectfully disagrees, and notes Appellants present similar arguments towards claim 5 in view of the teachings of Hu and Ojha above.
The Examiner refers to the above corresponding discussion towards claim 5 in view of the combined teachings of Hu and Ojha, where the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “compensating for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	4. Claim 16
Beginning on p. 15 of the Appeal Brief, Appellants traverse the rejection of claim 16 on the same basis as the traversal of the rejection of claim 8, where claim 16 is distinguished patentably and non-obviously over the references of record, the Examiner respectfully disagrees and refers to the above corresponding discussion towards claim 8 in view of the combined teachings of Hu, Ojha, Ambwani, and Salomon. 
The Examiner notes that the combined teachings of Hu, Ojha, Ambwani, and Salomon are relied upon to provide a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “analyzing missing voxels in the compensated MR map across three-dimensions to estimate the missing voxels; and correcting the compensated MR map with the estimated voxels”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.




	5. Claims 10, 12, and 15
Beginning on p. 15 of the Appeal Brief, Appellants contend that claims 10, 12, and 15 are allowable over the cited references at least by virtue of its dependency from independent claim 9. The Examiner respectfully disagrees. 
The Examiner refers to the above corresponding discussion towards claim 9 in view of the combined teachings of Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	C. Claims 6 and 14 Would Not Have Been Obvious Over Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista in view of Blaffert
Beginning on p. 16 of the Appeal Brief, Appellants contend that claims 6 and 14 are allowable over the cited references at least by virtue of its dependency from independent claims 1 and 9. The Examiner respectfully disagrees. 
The Examiner refers to the above corresponding discussion towards claim 1 in view of the combined teachings of Hu, Ojha, Ambwani, and Salomon, and the corresponding discussion towards claim 9 in view of the combined teachings of Hu, Ojha, Ambwani, Salomon, Valadez, and DeBattista.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	D. Claims 18-20 Would Not Have Been Obvious Over Hu, Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista


	1. Claim 18
Beginning on p. 16 of the Appeal Brief, Appellants contend that the combined teachings of Hu and Blaffert do not teach or suggest “mask the PET image with a smaller volume anatomical region to generate a masked PET image that includes one or more truncated regions that are truncated in the smaller volume anatomical image” and “identify an arm or hand in the at least one of the truncated regions of the masked PET image”. The Examiner respectfully disagrees, and notes that the combined teachings of Hu, Blaffert, and Ambwani are relied upon to suggest to one of ordinary skill the noted claim limitations. 
As currently presented, claim 18 recites the limitations, “mask the PET image with a smaller volume anatomical region to generate a masked PET image that includes one or more truncated regions that are truncated in the smaller volume anatomical image” and “identify an arm or hand in the at least one of the truncated regions of the masked PET image”. The broadest reasonable interpretation (BRI) of the claim limitations requires that the masked PET image includes truncated regions that are truncated in the smaller volume anatomical image, and that an arm or hand is identified in at least one of the truncated regions of the masked PET image.  
Hu is relied upon to teach in a system for performing truncation compensation in a multimodal PET/CT or PET/MR imaging system (see Hu Abstract), identifying truncated portions of the MR data that may occur due to small MR field of view by analyzing the attenuation map generated from the acquired MR data (see Hu p. 5, ln. 30- p. 6, ln. 5, i.e. “At 54, an attenuation map generated from acquired CT or MR data is analyzed to identify truncated portions of CT or MR data, such as may occur due to attenuation, small CT or MR field of view, etc.”), and that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour (see Hu p. 5, ln. 28 – p. 6, ln. 9, i.e. “At 56, identified truncated portions of CT or MR data are compensated for (e.g., filled in) using a contour corresponding to the anatomical location or position of the truncated CT or MR data as a guide. For instance, since the contour delineates a surface or boundary of the volume of interest, inferences can be made regarding the type and/or characteristics of tissue near the contour, and replacement CT or MR data can be interpolated as a function of such inferences to fill in truncated areas of the CT or MR attenuation map”).
Blaffert is relied upon to teach a technique of masking a PET image with the MR FOV, which is a smaller volume compared to the PET image, to generate a masked PET image, which identifies the regions that are truncated from the smaller FOV of the MR image, and that the PET tissue labels are identified in the truncated regions of the masked PET image (see Blaffert sect. 2.1. Processing pipeline for truncation compensation and Fig. 10e, i.e. “Since we require only those parts of the PET tissue map that are missing in the MR tissue map, all labels of the PET map located inside the MR reconstruction FOV are set to the air label (Figure 10e). This masking step suppresses the impact of potential segmentation errors such as an over-estimation of the head contour that is likely to occur in the gray value threshold segmentation due to the large head intensity (head shape of Figure 10d).”). 
One of ordinary skill in the art could have applied Blaffert’s techniques to identify the truncated regions of the MR data to the teachings of Hu, and thus identify the corresponding tissue type for performing truncation compensation. This modification is rationalized as a use of a known technique to improve similar systems in the same way, which is an exemplary rationale identified by the Supreme Court in KSR. See MPEP 2143.
While Blaffert discloses that PET tissue labels are first identified from segmenting the PET image, Blaffert nevertheless teaches masking the PET tissue map with the MR field of view, and provides for the broadest reasonable interpretation of a “masked PET image” that includes truncated regions that are truncated in a smaller volume anatomical image, i.e. the truncated MR images regions. Furthermore, as the PET tissue labels are indicated in the masked PET tissue map in the regions that are not masked by the MR field of view, corresponding to the truncated regions of the truncated MR image, Blaffert provides a suggested teaching for the broadest reasonable interpretation of identifying an anatomical structure in the truncated regions of the masked image. 
Therefore, the combined teachings of Hu and Blaffert would suggest to one of ordinary skill in the art that truncated regions of the MR data  due to a small MR FOV can be identified by masking a PET image with the MR FOV resulting in a masked PET image that includes truncated regions that are truncated in the MR image, and that PET tissue labels are indicated in the masked PET image in the regions that are not masked by the MR field of view. 
Thus, the combined teachings of Hu and Ojha provides a teaching for the broadest reasonable interpretation for the “mask the PET image with a smaller volume anatomical image to generate a masked image of truncated regions truncated in an anatomical region [and] identify an anatomical structure in the truncated regions of the masked image. 
Ambwani is further relied upon to teach that the MR FOV is smaller than the PET imaging volume, and that truncated arm regions can be identified from regions appearing the PET derived binary body mask 18 but not appearing in a MR/pseudo-CT mask 16 (see Ambwani [0005] and [0006]), where the MR/pseudo-CT mask is created from MR images segmented into regions representative of different patient tissue type, and appropriate CT Hounsfield units (HU) are assigned to the regions of the MR images (see Ambwani [0006]). The MR/pseudo-CT mask, which represents a truncated MR FOV, is co-registered with a PET-derived binary body mask, which represents a PET FOV and includes regions that are truncated (i.e. appearing in the PET –derived binary body mask, but not appearing in the MR/pseudo-CT mask) are identified (see Ambwani [0006]). Ambwani further describes the truncated region to be a truncated arm region (see Ambwani Fig. 5-7 and [0006]). Hence, the co-registering of the MR/pseudo CT mask with the PET-derived binary body mask is related and pertinent to the masking a PET image with a smaller volume anatomical image, i.e. MR image, to generate a masked PET image that includes truncated regions that are truncated in the smaller volume anatomical image, i.e. MR image, and identifying an arm region in the truncated region.
One of ordinary skill in the art would be led by the combined teachings of Hu, Blaffert, and Ambwani that for performing attenuation correction for PET/MR systems, the MR FOV is reasonably assumed to being smaller than the PET image data, and that truncated arm regions are identifiable in the masked PET image of Hu and Blaffert based on regions appearing in the masked PET image and not in the MR FOV, similar to the teachings of Ambwani where regions appearing in the PET-derived binary body mask but not appearing in the MR/pseudo-CT mask are identifiable as truncated arm regions. 
Thus, the combined teachings of Hu, Blaffert, and Ambwani provides a suggested teaching for the broadest reasonable interpretation for the claimed limitations of “mask the PET image with a smaller volume anatomical region to generate a masked PET image that includes one or more truncated regions that are truncated in the smaller volume anatomical image” and “identify an arm or hand in the at least one of the truncated regions of the masked PET image”

On p. 17 of the Appeal Brief, Appellants further contend that Fenchel fails to disclose that the identified anatomical structure is an arm or hand; and that the retrieved anatomical image model is of the identified arm or hand; and further contends that Salomon fails to disclose anything related to a thickness of ROIs and thus fail to disclose that the arm or hand being identified based on a thickness, shape, and size of the corresponding truncated ROIs. 
The Examiner respectfully disagrees and notes the teachings of Salomon including implicit teachings provided by Salomon, combined with the teachings of Hu, Blaffert, and Ambwani, are relied upon to suggest the broadest reasonable interpretation of the arm or hand being identified based on a thickness, shape, and size of the corresponding truncated ROIs, and the teachings of Fenchel, combined with the teachings of Hu, Blaffert, Ambwani, and Salomon, are relied upon to suggest the broadest reasonable interpretation of the retrieved anatomical image model is of the identified arm or hand. 
Blaffert is relied upon to teach that the outer arm contours of the imaged patient are delineated in the merged MR and masked PET tissue labeled image (see Blaffert sect. 2.4. Segmentation on gradient images with the Watershed algorithm and Fig. 12).
Ambwani is relied upon to identify a truncated arm region based on the co-registration of a MR/pseudo-CT mask with a PET-derived binary body mask (see Ambwani [0005] and [0006]).
Salomon is relied upon to teach the use of organ shape models to estimate the organ boundaries and generate an estimate of the entire body regions of an imaged subject, which is based on the estimated location, size, orientation and shape of organs from a reconstructed image (see Salomon [0023]-[0024]), where the estimated body regions include bone and skeletal muscles (see Salomon [0024]), and that the reconstructed image are comprised of voxels (see Salomon [0022]). 
As the analyzed reconstructed images are comprised of voxels, as suggested by Salomon, the three dimensional nature of voxels implicitly suggests a thickness to the reconstructed images, the combined teachings of Hu, Blaffert, Ambwani, and Salomon would suggest that the truncated arm regions in the analyzed reconstructed images includes a “thickness”, corresponding to the voxels of the truncated arm regions, when performing the classification.
Thus, the combined teachings of Hu, Blaffert, Ambwani, and Salomon provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “the arm or hand being identified based on a thickness, shape, and size of the corresponding truncated ROI”.
Fenchel is further relied upon to teach that patient extremities are known to be truncated in the image when the FOV of an MR system does not cover the whole body of the patient, and that a model is used to extrapolate and expand the projection profile for the correction of truncation of the arms (see Fenchel [0069] and [0093]-[0096]). 
The combined teachings of Hu, Blaffert, Ambwani, Salomon, and Fenchel would thus suggest to one of ordinary skill in the art that truncated arm regions are identified and that a corresponding shape model of an arm would be used for generating a corrected attenuation map for the identified truncated arm region. Therefore, the use of a model to extrapolate and expand the projection profile for correcting the truncation of the arms, as suggested by the combined teachings of Hu, Blaffert, Ambwani, Salomon, and Fenchel, provides a teaching for the broadest reasonable interpretation of “retrieve an anatomical image model of the identified arm or hand”.
On p. 17 of the Appeal Brief, Appellants further reiterates the above discussed arguments towards the Blaffert reference in response to the Advisory Action, dated 7 September 2021. Examiner refers to the above relevant discussion in regards to the Blaffert reference.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	2. Claim 19
Beginning on p. 17 of the Appeal Brief, Appellants contend that claim 19 is allowable over the cited references at least by virtue of its dependency from independent claim 18. The Examiner respectfully disagrees. 
The Examiner refers to the above corresponding discussion towards claim 18 in view of the combined teachings of Hu, Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.
	3. Claim 20
Beginning on p. 18 of the Appeal Brief, Appellants contend that the combined teachings of Hu and Ojha fail to disclose the use of a classification specific truncation compensation for each truncated ROI, and thus fails to disclose “compensate for truncation in the truncated ROI of the MR imaging data using a classification specific truncation compensation for each truncated ROI”, the Examiner respectfully disagrees, and notes that the teachings of Hu, which is combined with the teachings of Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista, is relied upon provide a teaching for the broadest reasonable interpretation of “compensate the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions” as presently recited in claim 20. 
As currently presented, claim 20 recites the limitations, “compensate the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions”. The broadest reasonable interpretation of the claim limitations includes performing compensation of the truncated regions using an algorithm that is specific to the anatomical structure identified in the truncated regions, where the anatomical structure encompasses arrangements of and relations of anatomical or bodily parts or elements.
As discussed above, Hu is relied upon to teach that truncated portions of MR data are identified, as may occur due to attenuation or small MR FOV, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide (see Hu p. 5, ln. 28 – p. 6, ln. 9), and that inferences can be made regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the MR data and that replacement MR data may be interpolated from such inferences to fill in truncated areas (see Hu p. 5, ln. 28 – p. 6, ln. 9).
The teachings of Hu suggests that the type and/or characteristics of tissue near the contour of identified truncated areas is inferred and used to fill in and compensate for the truncated areas. Here, the inference of the type and/or characteristics of tissue near a contour for identified truncated portions corresponds to the broadest reasonable interpretation using an algorithm specific to an anatomical structure identified as being in the truncated region, and the use of the inferred type and/or characteristics of tissue to fill in and compensate for the truncated areas provides a broadest reasonable interpretation of compensating the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions.
Thus, the combined teachings of Hu, Blaffert, Ambwani, Salomon, Fenchel, Valadez, and DeBattista provides a suggested teaching for the broadest reasonable interpretation for the claimed limitation of “compensate the truncated regions using algorithms specific to the anatomical structure identified as being in the truncated regions”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.

	E. Claim 21 Would Not Have Been Obvious Over Hu, Ojha, Ambwani, Salomon, and Valadez
Beginning on p. 18 of the Appeal Brief, Appellants contend that the teachings of Hu and Ojha do not disclose classify each classified anatomical structures as to whether it is inside of or outside of a MR FOV of the PET imaging data, and fail to disclose the use of a classification specific truncation compensation for each truncated ROI, and thus fail to disclose the claimed features of “classify the one or more truncated ROIs as types and orientations of anatomical structures outside the MR FOV; and compensate for truncation in the truncated ROIs based on the anatomical structure in the masked image outside the MR FOV to generate compensated ROIs by compensating for truncation in the truncated ROIs by scaling in size and orienting a classification-specific model of the classified anatomical structure in the masked image outside the MR FOV to generate compensated ROIs”, the Examiner respectfully disagrees. 
Hu is relied upon to teach that truncated portions of MR data are identified, as may occur due to attenuation or small MR FOV, and are compensated using a contour corresponding to the anatomical location or position of the truncated MR data as a guide (see Hu p. 5, ln. 28 – p. 6, ln. 9). Additionally, Hu’s teaching that the contour corresponding to the anatomical location or position of the truncated portions of the MR data is used to make inference regarding the type and/or characteristics of tissue near the contour of the identified truncated portions of the MR data and that replacement MR data may be interpolated from such inferences to fill in truncated areas (see Hu p. 5, ln. 28 – p. 6, ln. 9).
Ojha is relied upon to teach that a truncation area was defined for each MR image slice of an image volume and that the non-attenuation corrected PET image is masked with the MR field of view and areas corresponding to the truncation cluster locations are identified (see Ojha Fig. 3-5 and sect. II. D. MR image truncation compensation).
As the combined teachings of Hu and Ojha suggest that each portion in which the types of tissue which are inferred based on the anatomical location or position, equivalent to the claimed each classified anatomical structure, are truncated portions which are identified as being outside of the MR FOV of a masked PET image, the combined teachings of Hu and Ojha suggests to one of ordinary skill in the art that the inferred truncated portions would be outside of the MR FOV of a masked PET image. Furthermore, the combined teachings of Hu and Ojha suggests that the inferred type and/or characteristics of tissue near the contour of the identified truncated portions are used to fill in and compensate for the truncated areas. Here, the inference of the type and/or characteristics of tissue near a contour for an identified truncated portions corresponds to the broadest reasonable interpretation classification specific to a truncation and the use of the inferred type and/or characteristics of tissue to be used to fill in and compensate for the truncated areas corresponds to the broadest reasonable interpretation of a classification specific truncation compensation for each truncated ROI.
Thus, the combined teachings of Hu and Ojha provides a suggested teaching for the broadest reasonable interpretation for classifying each classified anatomical structure as to whether it is inside of or outside of a MR FOV of the PET imaging data and use of a classification specific truncation compensation for each truncated ROI. 
Examiner notes that Valadez, combined with the cited prior art references, is further relied upon to teach the broadest reasonable interpretation for classify the one or more truncated ROIs as orientations of anatomical structures outside the MR FOV.
Valadez is relied upon to teach in a related and pertinent method for aligning an anatomical region of a first image dataset with articulated models derived from a second image data set, where the data may be from MR, PET, and MR-PET images (see Valadez Abstract, [0027] and [0030]), a known technique for an anatomical region of a first image dataset with an articulated model derived from a second image dataset, where the anatomical regions from the image data is aligned with a corresponding section image of an articulated model using a rigid or deformable registration technique based on identified landmarks (see Valadez [0048] and [0050]), and adapting the shape of a first ROI extracted from the articulated model to a second ROI extracted from the aligned anatomical region (see Valadez [0051]-[0052]). 
The combined teachings of Hu, Ojha, Ambwani, Salomon, and Valadez thus suggests to one of ordinary skill in the art to apply Valadez’s techniques to align a corresponding organ shape model used to fill the identified truncated anatomical region of Hu, Ojha, Ambwani and Salomon’s truncated image data to be corrected for performing the truncation compensation process. Therefore, the combined teachings suggests that orientations of the anatomical structures in the truncated areas are determined for aligning a corresponding organ shape model, providing for the BRI of “classify the one or more truncated ROIs as orientations of anatomical structures outside the MR FOV”, and aligning the corresponding organ shape model to fill the identified truncated anatomical region to be corrected provides for the BRI of “orienting a classification-specific model of the classified anatomical structure in the masked image outside the MR FOV to generate compensated ROIs”. 
Thus, the combined teachings suggest the broadest reasonable interpretation of “classify the one or more truncated ROIs as types and orientations of anatomical structures outside the MR FOV; and compensate for truncation in the truncated ROIs based on the anatomical structure in the masked image outside the MR FOV to generate compensated ROIs by compensating for truncation in the truncated ROIs by scaling in size and orienting a classification-specific model of the classified anatomical structure in the masked image outside the MR FOV to generate compensated ROIs”.
Based on the details provided above, it is respectfully submitted that the rejection be maintained.














In conclusion, all arguments and traversals related to improper rejections under 35 U.S.C. 103 as presented by the Appellants have been addressed
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        
Conferees:
/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661      
                                                                                                                                                                                                  /MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.